Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/2022 has been entered. Claims 1, 2, 6, 11, and 12 have been amended. Claims 1-15 remain pending in the application.

Response to Arguments
3.	Applicant’s arguments with respect to claims have been considered but are moot in view of new ground of rejection. See rejections below for details.

Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 3, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (U.S. Patent Application Pub. No. US 20180329677 A1) in view of James (U.S. Patent Application Pub. No. US 20050071172 A1).

	Claim 1: Gruber teaches an electronic device (i.e. electronic device; para. [0060]) comprising: 
an input device (i.e. input device; para. [0167]); 
a display (i.e. a display; para. [0171]); and 
a processor (i.e. processor; para. [0066]), 
wherein the processor (i.e. processor; para. [0066]) is configured to: 
obtain, via the input device, a first voice command of a user (i.e. the first user input is a speech input (e.g., natural-language speech input). With reference to FIG. 12A, the first user input 1202 may be a speech input indicative of a request to a digital assistant of the electronic device 1200; para. [0312]), 
if outputting an electronic document corresponding to the first voice command (i.e.  FIG. 12A, the first user input 1202 may be a speech input indicative of a request to a digital assistant of the electronic device 1200, for instance, to create a new contact with a specified name (e.g., “Create a new contact for John”); para. [0312]), identify at least one input field in the electronic document (i.e. FIG. 12B, the electronic device 1200 can provide an output (e.g., natural-language output) requesting that the user provide the second user input (e.g., “Please Complete Contact Info for John”); para. [0321]), 
determine texts representing an attribute of the at least one input field as guide information based on information (i.e. the electronic device 1200 can determine whether additional parameters are required to perform the task. With reference to FIG. 12B, the electronic device 1200 may determine that additional information (e.g., surname, contact information) pertaining to the contact John is required prior to generating the requested contact; para. [0316]), 
display, via the display, the electronic document comprising the guide information (i.e. the electronic device 1200 can determine whether additional parameters are required to perform the task. With reference to FIG. 12B, the electronic device 1200 may determine that additional information (e.g., surname, contact information) pertaining to the contact John is required prior to generating the requested contact; para. [0316]).
Gruber does not explicitly teach determine a portion of texts representing an attribute of the at least one input field, obtain, a second voice command of the user, determine whether a portion of the second voice command matches the guide information, and  in response to matching the portion of the second voice command and the guide information, display, via the display, information included in the second voice command in the input field corresponding to the matched guide information.
However, James teaches determine a portion of texts representing an attribute of the at least one input field as guide information (i.e. fig. 21, translator 204 may add identifiers to interaction elements. Some interaction elements may include XML data or other metadata that indicates an appropriate voice identifier for the interaction element. This metadata may determine an appropriate identifier that may be added to the element to make it more voice-friendly. Additionally, some identifiers may be abbreviated. For elements containing abbreviated identifiers, translator 204 may register the abbreviated identifier, the long form of the identifier, or both with the speech recognition engine 210. Finally, translator 204 may attempt to shorten long identifiers. One way to shorten long identifiers is to register only a portion of the long identifier. For example, if the identifier is "Submit Changes for Processing," it can be shortened to "Submit" or "Submit Changes."; para. [0045]), obtain, via the input device, a second voice command of the user (i.e. fig. 21, The sales clerk may then say "last name" to switch to the last name field 2106, once in the last name field 2106, the sales clerk may say "Smith" to enter the last name of the customer; para. [0120, 0121]), determine whether a portion of the second voice command matches the guide information (i.e. fig. 21, The sales clerk may then say "last name" to switch to the last name field 2106, once in the last name field 2106, the sales clerk may say "Smith" to enter the last name of the customer; para. [0120, 0121]), and  in response to matching the portion of the second voice command and the guide information, display, via the display, information included in the second voice command in the input field corresponding to the matched guide information (i.e. fig. 21, The sales clerk may then say "last name" to switch to the last name field 2106, once in the last name field 2106, the sales clerk may say "Smith" to enter the last name of the customer; para. [0120, 0121]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Gruber to include the feature of James. One would have been motivated to make this modification because it facilitates verbal human-computer interaction to increase access for disabled users and to increase the efficiency of user interfaces.

Claim 3: Gruber and James teach the electronic device of claim 1. Gruber further teaches wherein the information of the at least one input field comprises texts or identification information related to the at least one input field (i.e. fig. 12B, the digital assistant of electronic device 1200 provides a candidate intent of “create contact” based on the candidate text representation “Create a new contact for John”. Further, the digital assistant of the electronic device determines a structured query {create contact, name=John}; para. [0314]).

Claim 11: Gruber teaches an operating method of electronic device (i.e. electronic device; para. [0060]), comprising: 
obtaining, via an input device (i.e. input device; para. [0167]) of the electronic device, a voice command of a user (i.e. the first user input is a speech input (e.g., natural-language speech input). With reference to FIG. 12A, the first user input 1202 may be a speech input indicative of a request to a digital assistant of the electronic device 1200; para. [0312]); 
if outputting an electronic document corresponding to the first voice command (i.e.  FIG. 12A, the first user input 1202 may be a speech input indicative of a request to a digital assistant of the electronic device 1200, for instance, to create a new contact with a specified name (e.g., “Create a new contact for John”); para. [0312]), identifying at least one input field in the electronic document (i.e. FIG. 12B, the electronic device 1200 can provide an output (e.g., natural-language output) requesting that the user provide the second user input (e.g., “Please Complete Contact Info for John”); para. [0321]); 
determining texts representing an attribute of the at least one input field as guide information (i.e. the electronic device 1200 can determine whether additional parameters are required to perform the task. With reference to FIG. 12B, the electronic device 1200 may determine that additional information (e.g., surname, contact information) pertaining to the contact John is required prior to generating the requested contact; para. [0316]); 
displaying, via a display (i.e. a display; para. [0171]) of the electronic device, the electronic document comprising the guide information (i.e. the electronic device 1200 can determine whether additional parameters are required to perform the task. With reference to FIG. 12B, the electronic device 1200 may determine that additional information (e.g., surname, contact information) pertaining to the contact John is required prior to generating the requested contact; para. [0316]).
Gruber does not explicitly teach determining a portion of texts representing an attribute of the at least one input field, obtaining, a second voice command of the user, determine whether a portion of the second voice command matches the guide information, and  in response to matching the portion of the second voice command and the guide information, displaying, via the display, information included in the second voice command in the input field corresponding to the matched guide information.
However, James teaches determining a portion of texts representing an attribute of the at least one input field as guide information (i.e. fig. 21, translator 204 may add identifiers to interaction elements. Some interaction elements may include XML data or other metadata that indicates an appropriate voice identifier for the interaction element. This metadata may determine an appropriate identifier that may be added to the element to make it more voice-friendly. Additionally, some identifiers may be abbreviated. For elements containing abbreviated identifiers, translator 204 may register the abbreviated identifier, the long form of the identifier, or both with the speech recognition engine 210. Finally, translator 204 may attempt to shorten long identifiers. One way to shorten long identifiers is to register only a portion of the long identifier. For example, if the identifier is "Submit Changes for Processing," it can be shortened to "Submit" or "Submit Changes."; para. [0045]), obtain, via the input device, a second voice command of the user (i.e. fig. 21, The sales clerk may then say "last name" to switch to the last name field 2106, once in the last name field 2106, the sales clerk may say "Smith" to enter the last name of the customer; para. [0120, 0121]), determining whether a portion of the second voice command matches the guide information (i.e. fig. 21, The sales clerk may then say "last name" to switch to the last name field 2106, once in the last name field 2106, the sales clerk may say "Smith" to enter the last name of the customer; para. [0120, 0121]), and  in response to matching the portion of the second voice command and the guide information, displaying, via the display, information included in the second voice command in the input field corresponding to the matched guide information (i.e. fig. 21, The sales clerk may then say "last name" to switch to the last name field 2106, once in the last name field 2106, the sales clerk may say "Smith" to enter the last name of the customer; para. [0120, 0121]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Gruber to include the feature of James. One would have been motivated to make this modification because it facilitates verbal human-computer interaction to increase access for disabled users and to increase the efficiency of user interfaces.

Claim 13: Gruber and James teach the method of claim 11. Gruber further teaches wherein the information of the at least one input field comprises texts or identification information related to the at least one input field (i.e. fig. 12B, the digital assistant of electronic device 1200 provides a candidate intent of “create contact” based on the candidate text representation “Create a new contact for John”. Further, the digital assistant of the electronic device determines a structured query {create contact, name=John}; para. [0314]).

6.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (U.S. Patent Application Pub. No. US 20180329677 A1) in view of James (U.S. Patent Application Pub. No. US 20050071172 A1) in view of Kumar et al. (U.S. Patent Application Pub. No. US 20180121881 A1).

Claim 2: Gruber and James teach the electronic device of claim 1. Gruber further teaches wherein the processor is configured to: display data in the at least one input field based on at least part of the first voice command using the display (i.e. fig. 12B, the digital assistant of electronic device 1200 provides a candidate intent of “create contact” based on the candidate text representation “Create a new contact for John”. Further, the digital assistant of the electronic device determines a structured query {create contact, name=John}; para. [0314]).	
	Gruber does not explicitly teach if there is a blank input field in the at least one input field, display designated data in the blank input field based on a use history using the display.
	However, Kumar teaches if there is a blank input field in the at least one input field, display designated data in the blank input field based on a use history using the display (i.e. the event location field may also be pre-filled 430 based on the history of the user; para. [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Gruber and James to include the feature of Kumar. One would have been motivated to make this modification because with increased usage of calendar applications, the user experience may leave room for improvements to assist users in efficiency.

Claim 12: Gruber and James teach the method of claim 11. Gruber further teaches wherein displaying the electronic document comprises: displaying data in the at least one input field based on at least part of the voice command (i.e. fig. 12B, the digital assistant of electronic device 1200 provides a candidate intent of “create contact” based on the candidate text representation “Create a new contact for John”. Further, the digital assistant of the electronic device determines a structured query {create contact, name=John}; para. [0314]).	
	Gruber does not explicitly teach if there is a blank input field in the at least one input field, display designated data in the blank input field based on a use history using the display.
	However, Kumar teaches if there is a blank input field in the at least one input field, display designated data in the blank input field based on a use history using the display (i.e. the event location field may also be pre-filled 430 based on the history of the user; para. [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Gruber and James to include the feature of Kumar. One would have been motivated to make this modification because with increased usage of calendar applications, the user experience may leave room for improvements to assist users in efficiency.

7.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (U.S. Patent Application Pub. No. US 20180329677 A1) in view of James (U.S. Patent Application Pub. No. US 20050071172 A1) in view of Won et al. (U.S. Patent Application Pub. No. US 20170351486 A1).

Claim 4: Gruber and James teach the electronic device of claim 3. Gruber does not explicitly teach extract part of the texts related to the at least one input field based on a priority, and determine the extracted part of the texts as part as the guide information.
However, Won teaches extract part of the texts related to the at least one input field (i.e. The display device extracts a text corresponding to the icon displayed on the first area with reference to a memory (S1930), and displays the extracted text on a second area (S1940); para. [0277]) based on a priority (i.e. the memory stores a text located to be closest to the icon as the corresponding text. Moreover, the step S1930 further includes a step of regarding a text most frequently stored as the corresponding text if two or more icons stored in the memory and two or more texts corresponding to the icons exist; para. [0279]), and determine the extracted part of the texts as part as the guide information (i.e. If a voice command corresponding to the text displayed on the second area is recognized, the display device is designed to execute the icon displayed on the first area (S1950); para. [0277]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Gruber and James to include the feature of Won. One would have been motivated to make this modification because it provides a good voice recognition performance, if a user does not know a reserved word for a specific command in advance, it is possible to execute a corresponding command through a voice via the extracted text information.

Claim 14: Gruber and James teach the method of claim 13. Gruber does not explicitly teach extracting part of the texts related to the at least one input field based on a priority, and determining the extracted part of the texts as the guide information.
However, Won teaches extracting part of the texts related to the at least one input field (i.e. The display device extracts a text corresponding to the icon displayed on the first area with reference to a memory (S1930), and displays the extracted text on a second area (S1940); para. [0277]) based on a priority (i.e. the memory stores a text located to be closest to the icon as the corresponding text. Moreover, the step S1930 further includes a step of regarding a text most frequently stored as the corresponding text if two or more icons stored in the memory and two or more texts corresponding to the icons exist; para. [0279]), and determining the extracted part of the texts as the guide information (i.e. If a voice command corresponding to the text displayed on the second area is recognized, the display device is designed to execute the icon displayed on the first area (S1950); para. [0277]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Gruber and James to include the feature of Won. One would have been motivated to make this modification because it provides a good voice recognition performance, if a user does not know a reserved word for a specific command in advance, it is possible to execute a corresponding command through a voice via the extracted text information.

8.	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (U.S. Patent Application Pub. No. US 20180329677 A1) in view of James (U.S. Patent Application Pub. No. US 20050071172 A1) in view of Kim et al. (U.S. Patent Application Pub. No. US 20130033643 A1).

Claim 5: Gruber and James teach the electronic device of claim 1. Gruber does not explicitly teach extract guide information corresponding to any one input field of the at least one input field based on a priority, and if the extracted guide information overlaps with guide information corresponding to an other input field of the at least one input field, extract other guide information corresponding to the other input field based on a next priority.
	However, Kim teaches extract guide information corresponding to any one input field of the at least one input field based on a priority, and if the extracted guide information overlaps with guide information corresponding to an other input field of the at least one input field, extract other guide information corresponding to the other input field based on a next priority (i.e. If a plurality of names of applications correspond to the recognized second command, the electronic apparatus 100 may display the candidates pop-up window 7414 displaying the plurality of names of applications, as shown in FIG. 74; para. [0276]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Gruber and James to include the feature of Kim. One would have been motivated to make this modification because it provides a technique for providing a systematic and convenient user interface in an electronic apparatus using voice recognition.

Claim 15: Gruber and James teach the method of claim 11. Gruber does not explicitly teach extracting guide information corresponding to any one input field of the at least one input field based on a priority, and if the extracted guide information overlaps with guide information corresponding to an other input field of the at least one input field, extracting other guide information corresponding to the other input field based on a next priority.
	However, Kim teaches extracting guide information corresponding to any one input field of the at least one input field based on a priority, and if the extracted guide information overlaps with guide information corresponding to an other input field of the at least one input field, extracting other guide information corresponding to the other input field based on a next priority (i.e. If a plurality of names of applications correspond to the recognized second command, the electronic apparatus 100 may display the candidates pop-up window 7414 displaying the plurality of names of applications, as shown in FIG. 74; para. [0276]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Gruber and James to include the feature of Kim. One would have been motivated to make this modification because it provides a technique for providing a systematic and convenient user interface in an electronic apparatus using voice recognition.

9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (U.S. Patent Application Pub. No. US 20180329677 A1) in view of James (U.S. Patent Application Pub. No. US 20050071172 A1) in view of Qu et al. (U.S. Patent Application Pub. No. US 20180181545 A1).

Claim 6: Gruber and James teach the electronic device of claim 1. Gruber does not explicitly teach extract an additional command of the user using the input device, if part of the additional command matches the guide information, display data in an input field corresponding to the matched guide information using the display, and if the part of the additional command does not match the guide information, display a guide message using the display.
However, Qu teaches extract an additional command of the user using the input device, if part of the additional command matches the guide information, display data in an input field corresponding to the matched guide information using the display (i.e. fig. 11, when input information “XXXXXXX@” has been typed in the entry box, a set of predicted entries, including, for example, “sina.com,” “163.com,” “gmail.com,” “qq.com,” etc., may be displayed. The user may select one of the predicted entries. The predicted entries may be displayed in the entry box or outside the entry box; para. [0070]), and if the part of the additional command does not match the guide information, display a guide message using the display (i.e. fig. 13, When the input information in the entry box conflicts with the rule, at 1080, processing engine 300 may display a third prompt message. The third prompt message may be used for informing that there may be an error in the input information. For example, as illustrated in FIG. 13A, if input information 1160 “XXXXXXX@XX” in the entry box 1150 conflicts with a format rule, a third prompt message 1130 “Invalid account format” may be displayed outside the entry box 1150 in form 1100 c; para. [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Gruber and James to include the feature of Qu. One would have been motivated to make this modification because it provides the visual quality of an electronic form and user experience.

10.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (U.S. Patent Application Pub. No. US 20180329677 A1) in view of James (U.S. Patent Application Pub. No. US 20050071172 A1) in view of Bak et al. (U.S. Patent Application Pub. No. US 20120313849 A1).

Claim 7: Gruber and James teach the electronic device of claim 1. Gruber does not explicitly teach wherein the processor is configured to apply a graphic effect to the guide information such that the guide information is highlighted relative to at least one object in the electronic document.
However, Bak teaches wherein the processor is configured to apply a graphic effect to the guide information such that the guide information is highlighted relative to at least one object in the electronic document (i.e. IG. 3, the controller 180 may control the display unit 130 to display an icon 310 comprising information indicating that voice recognition is possible on the right upper end of each of the extracted texts “Samsung Electronics”, “North Korea”, and “iPad 2”. The shape of the icon 310 shown in FIG. 3 is merely an example and the technical idea of the present disclosure can be applied to any visual indication that can indicate that voice recognition is possible; para. [0110]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Gruber and James to include the feature of Bak. One would have been motivated to make this modification because the icon indicating that the voice recognition is possible is also displayed so that the user can more exactly know which word he/she should utter in order to execute a link.

11.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (U.S. Patent Application Pub. No. US 20180329677 A1) in view of James (U.S. Patent Application Pub. No. US 20050071172 A1) in view of Cha et al. (U.S. Patent Application Pub. No. US 20140195243 A1).

Claim 8: Gruber and James teach the electronic device of claim 1. Gruber does not explicitly teach wherein the processor is configured to: detect an additional voice command of the user using the input device, and if the additional voice command contains a continue command, sequentially display data contained the additional voice command in the at least one input field based on the continue command using the display.
However, Cha teaches wherein the processor is configured to: detect an additional voice command of the user using the input device, and if the additional voice command contains a continue command, sequentially display data contained the additional voice command in the at least one input field based on the continue command using the display (i.e. 8A, left, right previous, next page voice commands).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Gruber and James to include the feature of Cha. One would have been motivated to make this modification because it provides voice command guide applicable to current situation of the display apparatus so that the user can efficiently navigate though the screen with voice commands.

12.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (U.S. Patent Application Pub. No. US 20180329677 A1) in view of James (U.S. Patent Application Pub. No. US 20050071172 A1) in view of Simpson et al. (U.S. Patent Application Pub. No. US 20140343950 A1).

Claim 9: Gruber and James teach the electronic device of claim 1. Gruber does not explicitly teach wherein the processor is configured to: detect an additional voice command of the user using the input device, and if detecting a modify command in the additional voice command, change data displayed in the at least one input field based on the modify command.
However, Simpson teaches wherein the processor is configured to: detect an additional voice command of the user using the input device, and if detecting a modify command in the additional voice command, change data displayed in the at least one input field based on the modify command (i.e. fig. 29, Speech correction form includes an edit button 2914 and a resay button 2912 that allow a user to manually change the text command (by using the touchscreen 240 for example) or to utter another voice command respectively; para. [0095]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Gruber and James to include the feature of Simpson. One would have been motivated to make this modification because it provides an efficient way to correct voice command mistake.

13.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (U.S. Patent Application Pub. No. US 20180329677 A1) in view of James (U.S. Patent Application Pub. No. US 20050071172 A1) in view of Takato (U.S. Patent Application Pub. No. US 20110085191 A1).

Claim 10: Gruber and James teach the electronic device of claim 1. Gruber does not explicitly teach detect an additional command of the user using the input device, display data contained in the additional command in the at least one input field corresponding to the additional command using the display, if there is no blank input field in the at least one input field, output additional guide information, detect a command corresponding to the additional guide information, and execute a function corresponding to the command corresponding to the additional guide information.
Takato teaches detect an additional command of the user using the input device, display data contained in the additional command in the at least one input field corresponding to the additional command using the display (i.e. on the screen shown in FIG. 10, the user confirms the input source and the output destination. The input source selected in FIG. 8 is displayed in 1001. The function (output method) selected in FIG. 9 is displayed in 1002. The display in 1003 shows whether or not the Extend Function is set. In this example, Scan is set as the input source, and therefore the input conditions are displayed in 1004; para. [0083]), if there is no blank input field in the at least one input field, output additional guide information, detect a command corresponding to the additional guide information, and execute a function corresponding to the command corresponding to the additional guide information (i.e. If a button 1008 (OK) in FIG. 10 is pressed, the screen shown in FIG. 11 is displayed on the display unit 108. If the input source is “Scan”, the image processing apparatus 100 requests the user to place an original document on the image scanning unit 102. The user then presses down a button 1102 to submit an instruction for starting the acquisition of the document data, and the control unit 105 acquires the document data according to the input conditions and executes the function (Output 1) selected in FIG. 9; para. [0084]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Gruber and James to include the feature of Takato. One would have been motivated to make this modification because it provides an efficient way to navigate different pages on a display.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Katsuranis (Pub. No. US 9836192 B1), this embodiment is initiated by a user initiated voice command from a speech engine. Upon receiving the request “Show Overlay” the embodiment determines the state of the GUI and checks that against the embodiment's marker collections for a matching collection. When found, the application determines the target window's dimensions on the output display and renders each marker within the collection over its specified location. This transparent layer that is displayed above the specified window on the computing devices output display constitutes the Overlay.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Thursday - 8:00 am - 5:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN H TRAN/Primary Examiner, Art Unit 2173